1    LEILA W. MORGAN
     California State Bar No. 232874
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Leila_Morgan@fd.org
5
     Attorneys for
6    GREY ZAMUDIO
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  CASE NO.: 20CR2451-WQH
11                      Plaintiff,              Hon. William Q. Hayes
12         v.                                   Courtroom 14B
                                                Date: June 21, 2021
13   GREY ZAMUDIO,                              Time: 9:00 a.m.
14                       Defendant.             SENTENCING SUMMARY CHART
15
16         Grey Zamudio, by and through counsel, Leila W. Morgan and Federal
17   Defenders of San Diego, Inc., hereby files the following sentencing summary chart
18   in his support at the time of his sentencing.
19
20                                          Respectfully submitted,
21
22    Dated: June 17, 2021                  s/ Leila W. Morgan
                                            Federal Defenders of San Diego, Inc.
23                                          Attorneys for
                                            GREY ZAMUDIO
24                                          Email: Leila_Morgan@fd.org
25
26
27
28
                               SENTENCING SUMMARY CHART
                                                                                      USPO:
                                                                                      AUSA:
                                                                                       DEF:   X
Defendant’s Name: Grey Zamudio                                        Docket No. 20cr2451-WQH
Attorney’s Name:      Leila W. Morgan                                  Phone No.:  619-234-8467
Guideline Manual Used:        Nov. 2018                    Agree with USPO Calc.:            No
Base Offense Level: (U.S.S.G. § 2K2.1)           (Drug Quantity, if                 18
                                                 Applicable)
Specific Offense Characteristics:
Number of Firearms                                                                            +2



Adjustments:




Adjusted Offense Level:                                                                       20
   Combined (Mult. Counts)     Career Offender    Armed Career Criminal
Adjustment for Acceptance of Responsibility:                                                  -3
Total Offense Level:                                                                          17
Criminal History Score:                                                                        0
Criminal History Category:                                                                     I
   Career Offender     Armed Career Criminal
Guideline Range:                                                             from:            24
   (Range limited by:   Minimum Mandatory       Statutory Maximum)            to:           30
Departures:
Combination of Factors                                                                        -3




Adjusted Offense Level:                                                                       15
Resulting Guideline Range:                                                   from:            18
                                                                                to:           24
Recommendation:
12 Months and 1 Day followed by 3 Years of SR
